DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A preliminary amendments were filed on 10/24/2019, 08/03/2022, and 08/18/2020,

Information Disclosure Statement
	Information disclosure statements were filed on 10/24/2019, 07/23/2021, and 02/02/2022.

Election/Restrictions
	Upon review, the species election mailed 03/14/2022 is withdrawn.
	All claims will be examined.

Information Disclosure Statement
	Information disclosure statements were filed 10/24/2019, 07/23/2021, and 02/02/2022.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

	Several drawings contain wording that is illegible (see Figures 1-2, and 11 for example). Applicant is requested to review all drawings and provide replacements of drawings which do not have clear writing.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 objected to because of the following informalities:  The claims contains two periods at the end of the claim.  Appropriate correction is required.

Claims 7-10, 12-20, 24 and 25 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim can not depend upon more than one claim.  See MPEP § 608.01(n).  Accordingly, the claims 7-10, 12-20, and 24-25, not been further treated on the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2008086386 A2 (Bruder et al).
Bruder et al disclose a pharmaceutical composition with a carrier. The claim is anticipated.

Allowable Subject Matter
Claims 1-6 and 21-23 are allowed.

Conclusion
	A search of the prior art found that the prior art neither teaches nor fairly suggests a pharmaceutical composition comprising at least one antigen and an adjuvant, wherein the adjuvant comprises a saponin and a liposome comprising monophosphoryl lipid A (MPLA), cholesterol and a phospholipid that is in crystalline state at greater than or equal to 23 C, wherein the concentration of cholesterol to lipid in the liposome is greater than 50 % (mol/mol). And wherein the antigen is Plasmodium falciparum recombinant circumsporozoite protein (rCSP) comprising the amino acid sequence of SEQ ID NO. 1or a P falciparum rCSP peptide that is at least 5% identical to the amino acid sequence of SEQ ID No. 1. 

	WO 2008086386 A2 (Bruder et al), US2016/0038580 A1, and the article to Genito et al, are cited as the closest prior art. Genito et al is the closest prior art of record, but does not meet the priority date of the instant claims.





					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz